Citation Nr: 0025348	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left temporal 
subarachnoid cyst.

2.  Whether the reduction in the evaluation for the veteran's 
cardiovascular disability from 100 percent to 30 percent was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and wife





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1973.  In March 1998 the veteran and his wife testified at a 
hearing before a hearing officer at the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio.  In 
December 1998 the regional office denied entitlement to 
service connection for a left temporal subarachnoid cyst and 
reduced the evaluation for the veteran's cardiovascular 
disability from 100 percent to 30 percent.  The veteran 
appealed from those decisions.  In June 1999 the veteran 
testified at a video conference hearing with a member of the 
Board of Veterans' Appeals (Board).  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  A left temporal subarachnoid cyst was not demonstrated 
either during the veteran's active military service or for 
many years following his release from active duty.

2.  There is no medical evidence establishing a link between 
the veteran's left temporal subarachnoid cyst and his 
military service or his service-connected cardiovascular 
disability.






CONCLUSION OF LAW

The veteran's claim for service connection for a left 
temporal subarachnoid cyst is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for a left temporal 
subarachnoid cyst is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal 
regarding that issue must fail and there is no duty to assist 
him further in the development of that claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that that claim is not 
well grounded.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
January 1973, do not reflect the presence of a left temporal 
subarachnoid cyst.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1980.  He referred to hypertension.

When the veteran was examined by the VA in December 1980 
various findings were reported on physical examination.  The 
diagnoses included hypertension.  A left temporal 
subarachnoid cyst was not indicated.  

By rating action dated in January 1981 service connection was 
established for hypertension, rated 10 percent disabling.  

Private medical records were received reflecting that the 
veteran was afforded an MRI scan of the head in July 1986 and 
an impression was made of an arachnoid cyst in the left 
sylvian cistern region.  

The veteran was afforded a VA examination in September 1991 
and various cardiovascular findings were recorded.  

In an October 1991 rating action the classification of the 
veteran's service-connected disability was changed to 
coronary artery disease, status post myocardial infarction 
with angina and hypertension.  The evaluation was increased 
from 10 percent to 60 percent effective in April 1991.  

The regional office later received a report by the Robinson 
Memorial Hospital reflecting the veteran's treatment in March 
1986 for complaints of severe headache, numbness, and a 
tingling sensation in the right upper extremity and right 
side of the face.  A CT scan of the head showed a defect in 
the left hemisphere in the middle fossa that was believed to 
represent a subarachnoid cyst.  The final diagnoses were 
accelerated hypertension, possible transient ischemic attack 
and probable subarachnoid cyst in the left hemisphere.  

The veteran was afforded a VA neurological examination in 
July 1995.  Diagnoses were made of partial seizures by 
history and status post stroke involving the right 
hemisphere.  He was also afforded a VA cardiovascular 
examination in July 1995 and various findings were recorded.  

By rating action dated in September 1995 the evaluation for 
the veteran's cardiac disease was increased from 60 percent 
to 100 percent.  

During the March 1998 hearing, the veteran related that he 
had a cyst that was causing him to have seizures and mini 
strokes.  He indicated that it had been detected in 1986.

The veteran was afforded a VA neurological examination in May 
1998.  Various findings were recorded on physical 
examination.  The examiner expressed an opinion, based on the 
imaging study report he had available, that the cyst was not 
in a location that one would see for a cyst resulting from 
infarction of a cerebral cortex due to a thrombus from the 
heart that might develop during a myocardial infarction or as 
a delayed consequence of a myocardial infarction.  If the 
cyst was, as reported, in the subarachnoid space, it was more 
likely to be a developmental defect and not the consequence 
of structural injury to the brain sustained when the veteran 
was an adult.  He believed with reasonable medical certainty 
that the veteran's subarachnoid cyst was not a consequence of 
any myocardial infarction he may have sustained. 

During the June 1999 Board video conference hearing, the 
veteran related that a VA physician in Chicago had told him 
that his cyst had been caused by a stroke.  Someone acting on 
his behalf had attempted to locate those files and had been 
unsuccessful.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of a left temporal subarachnoid 
cyst.  That condition was initially medically demonstrated 
many years after the veteran's separation from military 
service.  The veteran has not contended otherwise.  Rather, 
he has maintained that the left temporal subarachnoid cyst 
resulted from his service-connected cardiovascular 
disability.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for the left temporal subarachnoid cyst.  There is 
no evidence establishing any medical link between the 
subarachnoid cyst and his military service or his service-
connected cardiovascular disease.  To the contrary, when the 
veteran was afforded the VA neurological examination in May 
1998, the examiner expressed an opinion that the veteran's 
subarachnoid cyst was not a consequence of any myocardial 
infarction he may have sustained.  Given the evidence that is 
of record, the veteran's claim for service connection for a 
left temporal subarachnoid cyst may not be considered well 
grounded.  Since the claim is not well grounded, it must 
accordingly be denied.  Grottveit  v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for a left temporal 
subarachnoid cyst on a ground different from that of the 
regional office; that is, whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above would not result in a determination favorable 
to the veteran.  VA OPGCPREC 16-92.  To submit a 
well-grounded claim, the veteran would need to offer 
competent evidence, such as a medical opinion, that there is 
a relationship between the left temporal subarachnoid cyst 
and his service-connected cardiovascular disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Entitlement to service connection for a left temporal 
subarachnoid cyst is not established.  The appeal is denied 
to this extent.  


REMAND

With regard to the veteran's claim that the reduction in 
evaluation for his service-connected cardiovascular disease 
from 100 percent to 30 percent was not proper, the record 
reflects that when he was afforded a VA cardiovascular 
examination in December 1997 the heart was not enlarged.  He 
had a normal heart rate and rhythm with no murmurs.  His 
blood pressure was 153/86.  An electrocardiogram showed a 
normal sinus rhythm.  There was no pedal edema.  On 
examination of the respiratory system there was no shortness 
of breath and both lung fields were normal.  No rales were 
heard.  The diagnoses were coronary artery disease with 
history of myocardial infarctions and history of stroke.  His 
heart condition was classified as Class I or Class II.  

The veteran later submitted a report of cardiac 
catheterization performed at the Robinson Memorial Hospital 
in August 1997.  The diagnoses were severe single-vessel 
coronary atherosclerosis and well-preserved or normal left 
ventricular systolic function.

During the March 1998 hearing, the veteran testified that he 
had problems including chest, shoulder and neck pain and 
severe shortness of breath.  His activities were very limited 
and consisting generally of sitting in his chair and reading 
a book or watching television.  He had been medically retired 
from the county sheriff's department in 1986, and also began 
receiving Social Security disability benefits in 1986.

The veteran was again afforded a VA cardiac examination in 
July 1998.  His blood pressure was 138/93.  His pulse rate 
was 50 and regular.  He had no jugular venous distention.  
His carotid pulses were full and equal and free of bruits.  
An electrocardiogram was normal.  The examiner stated it was 
his impression that the veteran might be having angina with 
myocardial ischemia.  

During the June 1999 Board video conference hearing, the 
veteran testified that his private physician had recommended 
that he not perform any type of work.  The physician had 
indicated to him that if he did go to work he would end up 
with a heart attack again.  Any kind of exertion caused chest 
pain. Weather changes also bothered him drastically and 
caused angina.  His medication, Atenolol, had just been 
increased from 50 milligrams to 100 milligrams.  He was 
taking many other medications for his heart problem.  He had 
had a stress test about two months prior to the hearing and 
failed it.  He saw his private physician, Dr. Sally, about 
every two months.  

The veteran submitted a number of private medical records 
including an April 1999 statement by Jon H. Sally, D.O., 
reflecting that the veteran really needed to be given a 60 
percent disability rating for his heart disease. 

A spirometry test from the Robinson Memorial Hospital in 
February 1999 showed a moderate defect in gas transfer.  A 
February 1999 treadmill stress test reflecting that the test 
was an abnormal submaximal graded test due to complaints of 
angina and that there was below average exercise capacity.  
The veteran also submitted reports from a rehabilitation 
center reflecting testing and observations in February 1999.  
The foregoing private medical records have not been reviewed 
by the regional office.

Since the veteran has maintained that the reduction in the 
evaluation for his service-connected cardiovascular disease 
from 100 percent to 30 percent was not proper, his claim for 
restoration of the 100 percent evaluation is considered to be 
well grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The VA accordingly has a duty to assist in the development of 
his claim.  In this regard, the Board believes that 
additional medical information would be desirable.

The Board notes further that the VA's schedule for rating 
disabilities was amended with regard to cardiac disabilities 
effective in January 1998.  One of the new criteria is 
multiples of resting oxygen consumption (or METS) used to 
calculate the energy cost of physical activity.  METS are 
measured by means of a treadmill exercise test.  However, 
since a treadmill exercise test may not be feasible in some 
cases because of a medical contraindication, other objective 
alternative evaluation criteria have been provided, such as 
cardiac hypertrophy or dilatation, decreased left ventricular 
ejection fraction and congestive heart failure for use in 
those cases.  Further, when a treadmill test cannot be done 
for medical reasons, the examiner's estimation of the level 
of activity, expressed in METS and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness or 
syncope is acceptable.  

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1.  The regional office should contact 
Dr. Sally and ask that that physician 
provide copies of all office records of 
treatment of the veteran for his 
cardiovascular disability since 1997.  
Any such records obtained should be 
associated with the claims file.  

2.  The regional office should also 
contact the Social Security 
Administration and ask that that agency 
provide copies of all medical records 
that formed the basis for the decision by 
that agency to award the veteran benefits 
based on disability.  Any such records 
should also be included with the claims 
file.  

3.  The veteran should then be afforded a 
special cardiovascular examination in 
order to determine the current nature and 
severity of his cardiovascular 
disability.  All indicated special 
studies, including a chest X-ray and a 
treadmill test, if medically feasible, 
should be performed.  If a treadmill test 
cannot be performed for medical reasons, 
the examiner should include an estimation 
of the level of activity (expressed in 
METS) and supported by the specific 
examples noted above.  The claims file is 
to be made available to the examiner for 
review.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue on appeal 
in this case pending completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link.

